--------------------------------------------------------------------------------

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

STATE OF TEXAS §   MEMORANDUM OF IN-SITU URANIUM MINING LEASE   AND SURFACE USE
AGREEMENT COUNTY OF BEE §

     This Memorandum of In-Situ Uranium Mining Lease and Surface Use Agreement
(hereafter “Lease”) made this 21 day of February , 2012 by and between
Thomson-Barrow Corporation, a Texas corporation whose address is 6363 Woodway
Dr., Suite 630, Houston, Texas 77057 (“Lessor”, whether one or more), Burke
Hollow Corporation, whose address is 6363 Woodway Dr., Suite 630, Houston, Texas
77057 (“Surface Owner” under leased Premises), whether one or more) and Uranium
Energy Corp., a Nevada Corporation authorized to conduct business in Texas whose
address is 500 N. Shoreline Blvd., Suite 800N, Corpus Christi, Texas 78471,
including its successors and assigns, hereinafter called “Lessee.” (“Lessee”).

WITNESSETH:

     Lessor and Lessee have this day entered into an In-Situ Uranium Lease and
Surface Use Agreement (the “Lease”) covering the following described lands
located in Bee County, Texas (the “Lands”) to wit:

17,510.63 acres of land, more or less, located in Bee County, Texas, and being
more particularly described in Attached Exhibit “A”

     The Lease provides for a five (5) year primary term. Lessor and Surface
Owner grant to Lessee the exclusive right of entering upon and conducting mining
exploration and related operations upon, over and across the lands, together
with all privileges necessary, useful or convenient in connection therewith and
Lessor herein grants, leases and lets unto Lessee, all rights and privileges
under the Lease covering all of Lessor’s mineral interests in, to and under all
of the lands, subject to the terms and conditions set forth more fully in the
Lease.

     Lessor, Surface Owner and Lessee are executing this Memorandum of In-Situ
Solution Mining Lease and Surface Use Agreement for the purpose of placing the
same of record in Bee County, Texas to give constructive notice of all of the
terms of the Lease in lieu of recording the Lease in its entirety.

IN WITNESS WHEREOF, this Lease is executed as of the day and year first above
written.

  LESSOR   SURFACE OWNER   THOMSON-BARROW CORPORATION   BURKE HOLLOW CORPORATION
        By: “Kenneth T. Barrow” By: “Kenneth T. Barrow”   Kenneth T. Barrow,
President   Kenneth T. Barrow, President   LESSEE       URANIUM ENERGY CORP.    
        By: “Harry Anthony”       Harry Anthony, as Chief Operating Officer    


--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

STATE OF TEXAS § COUNTY OF HARRIS §

     This instrument was acknowledged before me on the 21 day of February, 2012
by THOMSON-BARROW CORPORATION, Kenneth T. Barrow, President.

  “Amy Goodwin”   Notary Public For The State Of Texas


STATE OF TEXAS § COUNTY OF HARRIS §

     This instrument was acknowledged before me on the 21 day of February, 2012
by BURKE HOLLOW CORPORATION, Kenneth T. Barrow, President.

  “Amy Goodwin”   Notary Public For The State Of Texas


STATE OF TEXAS § COUNTY OF NUECES §

     This instrument was acknowledged before me on the 27th day of February,
2012 by URANIUM ENERGY CORP., Harry Anthony, as Chief Operating Officer.

  “Robert W. Gaston”   Notary Public For The State Of Texas


--------------------------------------------------------------------------------

EXHIBIT “A”
to
MEMORANDUM OF
IN-SITU SOLUTION MINING LEASE
AND SURFACE USE AGREEMENT


ATTACHED TO AND MADE A PART OF THAT CERTAIN IN-SITU SOLUTION MINING LEASE AND
SURFACE USE AGREEMENT BY THOMSON-BARROW CORPORATION AND BURKE HOLLOW
CORPORATION, AS GRANTOR, AND URANIUM ENERGY CORP., AS GRANTEE

PREMISES DESCRIPTION

17,510.63 ACRES OF LAND, more or less, being comprised of Blocks Two, Three and
Four as described in that certain Partition of the Laura Driscoll Thomson Estate
Ranch of 29,337.04 acres out of the Miguel de los Santos Survey, A-64, the John
Roache Survey, A-60, the Garrett Roache Survey, A-59,the William Burke Survey,
A-9, the John, Michael and Martin Tool Survey, A-67, the Maximo Gomez Survey,
A-25, the J.M. Castillo Survey, A-14, the Saragossa Irrigation and Manufacturing
Co. Survey, A-1250 and the Patrick Downey Survey, A-20 in BeeCounty, Texas. Map
of said Partition being recorded in Volume 2, Page 49 of the Map Records of Bee
County, Texas

FILED AND RECORDED STATE OF TEXAS                              COUNTY OF BEE
OFFICIAL PUBLIC RECORDS

       I hereby certify that this instrument was filed on the date and time
stamped hereon by me and was duly recorded in the volume and page of the
Official Public Records of Bee Counts/ Texas stamped hereon by me.

On: Sep 20, 2012 at 01:28P     Document Number: 178374       Sep 20, 2012 Amount
24.00   Mirella Escamilla Davis       Bee Counts Clerk Bee Counts. Texas Mirella
Escamilla Davis         Bee Counts Clerk         By   By Anna Trevino Deputy
Theresa Del Bosque, Deputy         Bee County        


--------------------------------------------------------------------------------